DETAILED ACTION
This action is responsive to the application No. 15/908,001 filed on February 28, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/09/2021 responding to the Office action mailed on 11/16/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-15, 21-22 and newly added claims 23-25.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in Claims 1 and 10 of “…using a process that forms a crescent-shaped end surface on the sacrificial layers” must be shown or the features canceled from the claims.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way 
Claims 1 and 10 recite “…using a process that forms a crescent-shaped end surface on the sacrificial layers”.
However, there is no support for this limitation in the specification as originally filed.  For instance, the specification at paragraphs [0031] and [0053] describe that the oxidation process smooths any crescent shape that may have been formed by previous steps, producing a flat interface.  However, there is no description that the recessing process actually forms sacrificial layers with a crescent-shaped end surface.  On the contrary, the original drawings clearly show that after the recessing step in Fig. 3, the recessed sacrificial layers 302 have flat end surfaces.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 10 recite “…using a process that forms a crescent-shaped end surface on the sacrificial layers”.
However, a person of ordinary skill in the art is not informed by the original specification as to what set of parameters to use in the recessing process to obtain sacrificial layers with crescent-shaped end surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0047853) in view of Wong (US 2019/0019681) and further in view of Kim (US 2019/0006485).

Regarding Claim 1, Chang (see, e.g., Figs. 1-10), teaches a method of forming a semiconductor device, comprising:
forming a stack 10 of alternating channel layers 5b and sacrificial layers 5a (see, e.g., Fig. 2A, par. 0036);
recessing the sacrificial layers 5b relative to a dummy gate 15 on the stack 10, to form recesses 25 (see, e.g., Fig. 4A, par. 0039);
forming source and drain structures 35 at ends of the channel layers 5b (see, e.g., Fig. 6, par. 0048);
5a to expose surfaces of the channel layers 5b (see, e.g., Fig. 7, par. 0053); and
forming a gate stack 60 on and around the channel layers 5b (see, e.g., Fig. 9, par. 0064).
Further Chang teaches that dielectric material 30 grows to fill the recesses 25 (see, e.g., Fig. 5A, par. 0041).
Chang is silent with respect to the claim limitations of recessing the sacrificial layers using a process that forms a crescent-shaped end surface on the sacrificial layers; oxidizing ends of the sacrificial layers, after recessing the sacrificial layers, with a process that preferentially forms dielectric material from the sacrificial layers relative to the channel layers, wherein the dielectric material grows to fill the recesses during the oxidizing, and wherein the oxidizing smooths the crescent shape to produce a flat interface between the sacrificial layers and the dielectric material.
Wong (see, e.g., Fig. 3C), in very similar structures to those of Chang, on the other hand, teaches recessing the sacrificial layers 312b using a process that forms an end surface 322 on the sacrificial layers 312b and oxidizing ends of the sacrificial layers 312b, after recessing the sacrificial layers 312b, with a process that preferentially forms dielectric material 324 from the sacrificial layers 312b relative to the channel layers 312a, wherein the dielectric material 324 grows to fill the recesses 316 during the oxidizing, and wherein the oxidizing smooths the end surface 322 to produce a flat interface between the sacrificial layers 312b and the dielectric material 324.  By doing so, the interface where the parasitic device is formed between the nanowires and the source/drain regions are e.g., pars. 0017, 0045). 
It would have been obvious to one of ordinary skill in the art at the time of filing to oxidize ends of the sacrificial layers, after recessing the sacrificial layers, with a process that preferentially forms dielectric material from the sacrificial layers relative to the channel layers, wherein the dielectric material grows to fill the recesses during the oxidizing, and wherein the oxidizing smooths the end surface to produce a flat interface between the sacrificial layers and the dielectric material, in Chang’s process, as taught by Wong, to maintain and control the interface where the parasitic device is formed between the nanowires and the source/drain regions so as to efficiently reduce parasitic capacitance.

Regarding the claim limitation of recessing the sacrificial layers using a process that forms a crescent-shaped end surface on the sacrificial layers, this claim limitation is merely considered a change in the shape of the end surface of the sacrificial layers in Chang’s/Wong’s process.  The specific claimed crescent-shaped end surface, absent any criticality, is only considered to be an obvious modification of the shape of the end surface of the sacrificial layers in Chang’s/Wong’s process30 as evidenced by Kim (see, e.g., Fig. 9, par. 0076), as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).


CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed crescent-shaped end surface of the sacrificial layers or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 8, Chang, Wong, and Kim teach all aspects of claim 1.  Chang (see, e.g., Figs. 1-10), teaches that forming inner spacers 30 comprises forming the inner spacers 30 with a flat interface with the sacrificial layers 5a (see, e.g., Fig. 5A).

Regarding Claim 21, Chang, Wong, and Kim teach all aspects of claim 1.  Wong (see, e.g., Figs. 3C, 3D), teaches etching back dielectric material 324 from the channel layers 312a and the sacrificial layers 312b, after oxidizing, to form inner spacers 330 having substantially flat, vertical interfaces with the sacrificial layers 312b (see, e.g., par. 0054).

Regarding Claim 22, Chang, Wong, and Kim teach all aspects of claim 1.  Wong (see, e.g., Fig. 3C), teaches that oxidizing is performed to cause the dielectric material 324 to grow from the recessed ends of the sacrificial material 312b until an outer surface of the dielectric material 324 formed from the sacrificial layers 312b is in line with an outer surface of dielectric material 324 formed from the channel layers 312a (see, e.g., par. 0045).

Regarding Claim 23, Chang, Wong, and Kim teach all aspects of claim 1.  Wong (see, e.g., Figs. 3C, 3D), teaches that the sacrificial layers 312b are formed from silicon germanium that has a first germanium concentration, and wherein oxidizing the ends of the sacrificial layers 312b causes the germanium concentration of an unoxidized portion of the sacrificial layers 312b to increase to a second germanium concentration that is greater than the first germanium concentration (see, e.g., pars. 0045-0053).

In reference to the claim language pertaining to “oxidizing the ends of the sacrificial layers causes the germanium concentration of an unoxidized portion of the sacrificial layers to increase to a second germanium concentration that is greater than the first germanium concentration”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Since Chang/Wong/Kim show all the features of the claimed invention, including the same SiGe sacrificial layers as recited in the claim, the characteristic oxidation of the ends of the sacrificial SiGe layers causes the germanium concentration of an unoxidized portion of the sacrificial layers to increase to a second germanium concentration that is greater than the first germanium concentration, i.e., what normally occurs in a typical SiGe 

Regarding Claim 24, Chang, Wong, and Kim teach all aspects of claim 23.  They are silent with respect to the claim limitation that the first germanium concentration is about 40% and the second germanium concentration is about 60%.
However, this claim limitation is merely considered a change in the concentration of germanium in the sacrificial SiGe layers in Wong’s process.  The specific claimed germanium concentration, absent any criticality, is only considered to be an obvious modification of the germanium concentration of the SiGe sacrificial layers in Wong’s process, as the courts have held that changes in concentration without any criticality, are within the level of skill in the art.  According to the courts, a particular concentration is nothing more than one among numerous concentration that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed concentration it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed germanium concentration in the sacrificial SiGe layers in Wong’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed germanium concentration or any unexpected results arising therefrom.  Where In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 2-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0047853) in view of Wong (US 2019/0019681), Kim (US 2019/0006485) and further in view of Empedocles (US 2004/0112964).

Regarding Claim 2, Chang, Wong, and Kim teach all aspects of claim 1.  Wong (see, e.g., Fig. 3C), teaches oxidizing ends of the sacrificial layers 312b to form a dielectric layer 324 (see, e.g., par. 0045). 
Wong is silent with respect to the claim limitation of using a partial pressure of oxygen below 0.1 Torr.
Empedocles, on the other hand, teaches optimizing the oxygen partial pressure below 0.1 Torr, duration of oxidation, temperature between 300[Symbol font/0xB0]C and 800[Symbol font/0xB0]C, etc., to form silicon oxide dielectrics of a desired quality and thickness (see, e.g., par. 0217).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a partial pressure of oxygen below 0.1 Torr in the oxidation process of Wong, as taught by Empedocles, to form silicon oxide dielectrics of a desired quality and thickness.

Regarding Claim 3, Chang, Wong, Kim, and Empedocles teach all aspects of claim 2.  Wong (see, e.g., Fig. 3C), teaches that oxidizing ends of the sacrificial layers 312b comprises a temperature between 400[Symbol font/0xB0]C and 600[Symbol font/0xB0]C (see, e.g., pars. 0045, 0049).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 4, Chang, Wong, Kim, and Empedocles teach all aspects of claim 2.  Wong (see, e.g., Fig. 3C), teaches that oxidizing ends of the sacrificial layers 312b forms dielectric material 324 on the sacrificial layers 312b at a rate about seven times greater than a rate of forming dielectric material 324 on the channel layers 312a (see, e.g., par. 0047).
See also the comments stated above regarding claim 3 which are considered repeated here.

Regarding Claim 5, Chang, Wong, Kim, and Empedocles teach all aspects of claim 2.  Wong (see, e.g., Fig. 3D), teaches etching back the dielectric layer 324 to expose ends 318 of the channel layers 312a (see, e.g., par. 0054).

Regarding Claim 6, Chang, Wong, Kim, and Empedocles teach all aspects of claim 5.  Wong (see, e.g., Fig. 3D), teaches that etching back the dielectric layer 324 comprises an isotropic etch that selectively removes material from the dielectric layer 324 (see, e.g., par. 0054).

Regarding Claim 25, Chang, Wong, Kim, and Empedocles teach all aspects of claim 5.  Wong (see, e.g., Figs. 3C-3D), teaches that etching back the dielectric layer 324 comprises an anisotropic etch that removes dielectric material which extends past ends of the channel layers 312a (see, e.g., pars. 0054-0056).

Claims 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0047853) in view of Wong (US 2019/0019681), Reboh (US 2018/0175167), and further in view of Kim (US 2019/0006485).

Regarding Claim 9, Chang, Wong, and Kim teach all aspects of claim 8.  Wong (see, e.g., Figs. 3C, 3D), teaches that the inner spacers 330 are formed from silicon dioxide (see, e.g., pars. 0045, 0054).  Wong is silent with respect to the claim limitation that the inner spacers have a purity between 95% and 100%.
Reboh, on the other hand, teaches that the sacrificial SiGe layers 116 can have a concentration of Ge between about 10% and 80% (see, e.g., par. 0063) and that changing the concentration of Ge in the SiGe portions 116 changes the oxidation rate which enables quicker SiGe oxidation than that of the silicon of the nanowires 114 (see, e.g., par. 0073, ll. 6-20).
Since the concentration of Ge in the SiGe layers can be altered to produce different oxidation rates, a SiO2 having the required purity between 95%-100% can be achieved 2 purity between 95%-100% via the routine optimization process of altering the concentration of Ge in the SiGe layers to thereby obtain the claimed invention.  “A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  See MPEP 2144.05(II).

Regarding Claim 10, Chang (see, e.g., Figs. 1-10), teaches a method of forming a semiconductor device, comprising:
forming a stack 10 of alternating channel layers 5b and sacrificial layers 5a (see, e.g., Fig. 2A, par. 0036);
recessing the sacrificial layers 5b relative to a dummy gate 15 on the stack 10, to form recesses 25 (see, e.g., Fig. 4A, par. 0039);
forming source and drain structures 35 at ends of the channel layers 5b (see, e.g., Fig. 6, par. 0048);
etching away the sacrificial layers 5a to expose surfaces of the channel layers 5b (see, e.g., Fig. 7, par. 0053); and
forming a gate stack 60 on and around the channel layers 5b (see, e.g., Fig. 9, par. 0064).
Further Chang teaches that inner spacers 30 grow to completely fill the recesses 25 (see, e.g., Fig. 5A, par. 0041).

Wong (see, e.g., Fig. 3C), in very similar structures to those of Chang, on the other hand, teaches recessing the sacrificial layers 312b using a process that forms an end surface 322 on the sacrificial layers 312b and oxidizing the sacrificial layers 312b and channel layers 312a, after recessing the sacrificial layers 312b, to form inner spacers 330 from ends of the sacrificial layers 312b, the inner spacers 330 being formed from silicon dioxide, wherein the inner spacers 330 grow to completely fill the recesses 316 during the oxidizing, until an outer surface of the silicon dioxide 324 formed from the sacrificial layers 312b is in line with an outer surface of silicon dioxide 324 formed from the channel layers 312a, and wherein the oxidizing smooths the end surface 322 to produce a flat interface between the sacrificial layers 312b and the silicon dioxide 324.  By doing so, the interface where the parasitic device is formed between the nanowires and the source/drain regions are maintained and controlled so as to efficiently reduce parasitic capacitance (see, e.g., pars. 0017, 0045). 


Wong is silent with respect to the claim limitation that the inner spacers have a purity between 95% and 100%.
Reboh, on the other hand, teaches that the sacrificial SiGe layers 116 can have a concentration of Ge between about 10% and 80% (see, e.g., par. 0063) and that changing the concentration of Ge in the SiGe portions 116 changes the oxidation rate which enables quicker SiGe oxidation than that of the silicon of the nanowires 114 (see, e.g., par. 0073, ll. 6-20).
Since the concentration of Ge in the SiGe layers can be altered to produce different oxidation rates, a SiO2 having the required purity between 95%-100% can be achieved by varying the concentration of Ge in the SiGe layers.  Thus, the concentration of Ge is a result effective variable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to achieve the desired SiO2 purity between 95%- MPEP 2144.05(II).

Regarding the claim limitation of recessing the sacrificial layers using a process that forms a crescent-shaped end surface on the sacrificial layers, this claim limitation is merely considered a change in the shape of the end surface of the sacrificial layers in Chang’s/Wong’s process.  The specific claimed crescent-shaped end surface, absent any criticality, is only considered to be an obvious modification of the shape of the end surface of the sacrificial layers in Chang’s/Wong’s process30 as evidenced by Kim (see, e.g., Fig. 9, par. 0076), as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed crescent-shaped end surface of the sacrificial layers, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed shape in Chang’s/Wong’s process.

CRITICALITY
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 12, Chang, Wong, Reboh, and Kim teach all aspects of claim 10.  Wong (see, e.g., Fig. 3C), teaches that oxidizing the sacrificial layers 312b and channel layers 312a comprises forming silicon dioxide 324 on the sacrificial layers 312b at a rate about seven times greater than a rate of forming dielectric material 324 on the channel layers 312a (see, e.g., par. 0047).

Regarding Claim 13, Chang, Wong, Reboh, and Kim teach all aspects of claim 12.  Wong (see, e.g., Figs. 1-2), teaches isotropically etching back the silicon dioxide 324 318 of the channel layers 312a with an etch that selectively removes the silicon dioxide 324 (see, e.g., par. 0054).

Regarding Claim 15, Chang, Wong, Reboh, and Kim teach all aspects of claim 10.  Wong (see, e.g., Fig. 3D), teaches that oxidizing the sacrificial layers 312b and channel layers 312a forms the inner spacers 330 with a flat interface with the sacrificial layers 312b (see, e.g., par. 0054).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0047853) in view of Wong (US 2019/0019681), Reboh (US 2018/0175167), Kim (US 2019/0006485) and further in view of Empedocles (US 2004/0112964).

Regarding Claim 11, Chang, Wong, Reboh, and Kim teach all aspects of claim 10.  Wong (see, e.g., Fig. 3C), teaches that oxidizing the sacrificial layers 312b and channel layers 312a comprises a temperature between 400[Symbol font/0xB0]C and 600[Symbol font/0xB0]C (see, e.g., pars. 0045, 0049).
Wong is silent with respect to the claim limitation of using a partial pressure of oxygen below 0.1 Torr at a temperature between 400[Symbol font/0xB0]C and 600[Symbol font/0xB0]C.
Empedocles, on the other hand, teaches optimizing the oxygen partial pressure below 0.1 Torr, duration of oxidation, temperature between 300[Symbol font/0xB0]C and 800[Symbol font/0xB0]C, etc., to form silicon oxide dielectrics of a desired quality and thickness (see, e.g., par. 0217).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a partial pressure of oxygen below 0.1 Torr at a temperature between about 400[Symbol font/0xB0]C and about 600[Symbol font/0xB0]C in the oxidation process of Wong, as taught by Empedocles, to form silicon oxide dielectrics of a desired quality and thickness.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Response to Arguments
Applicant's arguments with respect to claims 1 and 10 filed on 02/09/2021 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814